Citation Nr: 1448623	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date prior to April 1, 2009, for an award of additional compensation for the Veteran's spouse, K.W.T., and two dependent children, A.W.B., and M.R.B..


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1985 and from April 1986 to October 1986. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of the claim was subsequently transferred to the Des Moines, Iowa RO.

In November 2013, the Veteran presented testimony before the undersigned Veterans Law Judge, and a copy of the transcript has been associated with the claims folder.

In November 2013, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  In an April 1989 rating decision, the RO assigned a 30 percent disability rating for a service-connected left elbow disability, effective December  12, 1988.  
 
2.  In October 2003, the Veteran sent the RO a completed VA Form 21-686c, Declaration of Status of Dependents, indicating that he had a spouse, R.H.T., and two dependent children, R.C.C., and A.H.K..

3.  The most probative evidence of record indicates that the next communication VA received from the Veteran was a VA Form 21-0538, date stamped as received by VA on March 20, 2009, which reflects that he had married spouse K.W.T. on July [redacted], 2005, and had two dependent children, A.W.B., and M.R.B..


CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 2009, for an award of additional compensation for the Veteran's spouse, K.W.T., and two dependent children, A.W.B., and M.R.B., have not been met. 38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.4, 3.401 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board has denied the claims as a matter of law.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Nonetheless, in a May 2012 statement of the case, the RO notified the appellant of the provisions of 38 C.F.R. §§ 3.31 and 3.401, which delineate the legal requirements for establishing an effective date for receiving additional compensation for a dependent.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and he has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal. 

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

II.  Earlier Effective Date for Compensation for Dependent Wife and Children

A.  Law and Regulations

Additional compensation may be paid for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Analysis

In an April 1989 rating decision, the RO assigned a 30 percent disability rating for a service-connected left elbow disability, effective December  12, 1988.  

In October 2003, the Veteran sent the RO a completed VA Form 21-686c, Declaration of Status of Dependents, indicating that he had a spouse, R.H.T., and two dependent children, R.C.C., and A.H.K..  In response, the RO sent the Veteran an October 2003 letter informing him that he would continue to receive compensation as a married Veteran with two dependent children.

The claims file reflects that no other communication was received by the RO from the Veteran until 2009.  In March 2009, the RO sent the Veteran VA form 21-0538, asking for verification of his number of defendants.  On a document date stamped March 20, 2009, the RO received the Veteran's response, which reflects that he had married spouse K.W.T. on July [redacted], 2005, and had two dependent children, A.W.B., and M.R.B..

In April 2009, the RO requested clarification from the Veteran, and in response, the Veteran submitted VA form 21-686c.  On this form, the Veteran indicated that his prior marriage to R.K.T. was terminated on June 1, 2005, and his current marriage to K.W.T. occurred on July [redacted], 2005.  The Veteran also indicated that he had two dependent children, A.W.B., and M.R.B..

In September 2009, the RO asked the Veteran for additional clarification, and the Veteran submitted copies of public records.  These records included birth certificates for A.W.B. and M.R.B., and a divorce decree indicating that the Veteran's and R.H.T.'s date of divorce was July [redacted], 2005.

The RO informed the Veteran in November 2009 that R.H.T. was removed as an ex-spouse from the Veteran's compensation effective August 1, 2005, due to their divorce on July [redacted], 2005.  K.W.T. was added to the Veteran's compensation as a spouse effective April 1, 2009, due to the claim for dependency being received on March 20, 2009.  In December 2009, A.W.B. and M.R.B. were added to the Veteran's compensation as dependent children effective April 1, 2009, due to the claim for dependency being received on March 20, 2009.

The Veteran contends that the effective date for the award of dependency for his wife and dependent children A.W.B. and M.R.B. should be August 1, 2005, the first day of the month following his marriage to K.W.T. on July [redacted], 2005.  He essentially claims that in August 2005, he sent the RO a letter informing VA of his divorce from R.H.T., subsequent marriage to K.W.T., and the existence of his dependent children A.W.B. and M.R.B..  The Veteran says that this letter also informed VA of a change in his direct deposit account and a change of his address.

In March 2010, the Veteran provided a copy of the letter he claims to have sent in August 2005.  This copy is date stamped as received by the RO in March 2011.  At his November 2011 Board hearing, the Veteran provided another copy of the alleged August 2005 letter.  This copy is date stamped as received by the RO in November 2013.

It troubles the Board that, although the two submissions are ostensibly of the same letter, the content is not identical.  Although both copies contain identical dates, names, and bank account information, one copy of the letter contains a new address for the Veteran-the other copy does not.  The Veteran asserts that the RO must have received the alleged August 2005 letter, as subsequent VA mailings were sent to the Veteran's new address.  While such an assertion is plausible on its face, it does not explain why one copy of the letter contains his new mailing address at the time and the other does not.  In fact, if both copies are a duplicate of an original letter allegedly mailed in 2005, the Board is unable to reconcile how there can be different content therein.  As the two copies of the alleged August 2005 letter provided by the Veteran are not the same, the Board finds these letters do not constitute credible evidence that the Veteran notified VA of his change in marital status in 2005.

The Court has noted that there is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level, such as in the instant case.  The Court specifically held that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62 . 64-65 (1992).

If the Veteran had indeed sent a copy of the alleged letter in August 2005, the presumption of regularity dictates that a copy of the letter would be of record date stamped as received by VA in or about August 2005.  However, there is no copy of the alleged August 2005 letter date stamped as received by VA any time before 2010.  As analyzed above, the Board has found the copies of the alleged letter provided by the Veteran to not be credible due to their internal inconsistencies, and the statements of the Veteran are not sufficient to rebut the presumption of regularity.  As such, the Board concludes that VA did not receive the letter that the Veteran alleges was sent in August 2005.

The Board further notes that in connection with changes in dependency status due to prior marriages, divorces, and children, the Veteran had submitted VA form 21-686c (Declaration of Status of Dependents) on numerous prior occasions, to include June 1989, July 1992, December 1999, and December 2000.  This evidence further suggests that the Veteran had actual knowledge of the need to inform VA of changes in dependency status.  Even if the Veteran were to claim ignorance of the need to inform VA of the status of his dependence, ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id.

As such, the Board must deny the Veteran's claim.  In accordance with 38 C.F.R. § 3.401(b), the most probative evidence of record shows that VA was first informed of the existence of spouse, K.W.T., and two dependent children, A.W.B., and M.R.B. on March 20, 2009.  There is no probative evidence that VA was made aware of the Veteran's marriage to K.W.T. or the existence of dependent children A.W.B. and M.R.B. prior to this date.  As a result, there is no legal ground to provide an earlier effective date.


The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the Veteran has not met the legal requirements for an earlier effective date for dependency compensation for spouse, K.W.T., and two dependent children, A.W.B., and M.R.B., his appeal must be denied.


ORDER

Entitlement to an effective date prior to April 1, 2009, for an award of additional compensation for the Veteran's spouse, K.W.T., and two dependent children, A.W.B., and M.R.B., is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


